Case: 20-60498     Document: 00515583161         Page: 1     Date Filed: 09/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 29, 2020
                                  No. 20-60498                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ray Anthony Chaney, also known as Ray Anthony Bradley,
   also known as Ray Chaney, also known as Ray A. Chaney, also known
   as Ray N. Bradley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:07-CR-12-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Ray Anthony Chaney, federal prisoner # 08305-043, appeals the
   district court’s denial of his motion for a compassionate release reduction of
   sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). In that motion, Chaney


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60498        Document: 00515583161             Page: 2      Date Filed: 09/29/2020




                                        No. 20-60498


   argued that he should be released because Covid-19 was spreading at the
   Oakdale I Federal Correctional Institution where he is incarcerated and his
   age and health conditions, including Type II diabetes, put him at an increased
   risk of serious illness or death if he were to contract the virus.
           On appeal, Chaney argues that the district court abused its discretion
   in determining that the 18 U.S.C. § 3553(a) factors weighed against granting
   a sentence reduction. 1 He contends that those factors supported his request
   for a sentence reduction because he is an older, non-violent inmate, has
   completed numerous self-improvement courses since he had been in prison,
   has had no prison disciplinary infractions, and has a reentry plan. In denying
   Chaney’s motion, the district court considered those facts but determined
   that Chaney’s lengthy criminal history and other sentencing concerns
   militated against granting relief. Having reviewed the district court’s reasons
   for denying Chaney’s motion to reduce his sentence, we find no abuse of
   discretion. The district court did not base its decision on an error of law or a
   clearly erroneous assessment of the evidence. See United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). Chaney’s disagreement with how the
   district court balanced the § 3553(a) factors does not present a sufficient
   ground for reversal. See id. at 694.
           Nor has Chaney shown a ground for reversal based on the district
   court’s determination that it lacked the authority to order that he serve the
   remainder of his sentence of imprisonment under home confinement. The
   Bureau of Prisons has the sole authority to designate a prisoner’s place of
   incarceration. 18 U.S.C. § 3621(b); United States v. Voda, 994 F.2d 149, 151-


           1
              The district court implicitly recognized that Chaney had established
   “extraordinary and compelling reasons” for his release based on his risk of complications
   from Covid-19, and the Government does not contest that point. Thus, that issue is not
   before the court.




                                              2
Case: 20-60498    Document: 00515583161          Page: 3   Date Filed: 09/29/2020




                                  No. 20-60498


   52 (5th Cir. 1993). Chaney’s assertion that the district court could have
   achieved a similar remedy by reducing his sentence of imprisonment to time
   served and ordering home confinement as a condition of probation or
   supervised release has no bearing on his appeal because the district court
   determined that a reduction of sentence was not warranted.
         The district court’s judgment is AFFIRMED.




                                       3